                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

ROBERT KING CONWAY, JR.                           §

VS.                                               §                 CIVIL ACTION NO. 1:18cv267

DIRECTOR, TDCJ-CID                                §

         MEMORANDUM ORDER OVERRULING OBJECTIONS AND ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Robert King Conway, Jr., an inmate currently confined at the Ellis Unit,
proceeding pro se, brought this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends the petition be dismissed without prejudice.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and pleadings. Petitioner filed

objections to the Magistrate Judge’s Report and Recommendation. This requires a de novo review

of the objections in relation to the pleadings and the applicable law. See FED. R. CIV. P. 72(b).

       After careful consideration, the court concludes petitioner’s objections should be overruled.

“Federal habeas relief cannot be had ‘absent the allegation by a plaintiff that he or she has been

deprived of some right secured to him or her by the United States Constitution or the laws of the

United States.” Malchi v. Thaler, 211 F.3d 953, 957 (5th Cir. 2000) (quoting Orellana v. Kyle, 65

F.3d 29, 31 (5th Cir. 1995). Texas prisoners “have no protected liberty interest in parole.” Johnson

v. Rodriguez, 110 F. 3d 299, 308 (5th Cir. 1997). Therefore, petitioner’s claim that the parole board

erred in its determination regarding his potential dangerousness to society cannot support a

constitutional claim. Petitioner states he was convicted of capital murder and argues that the jury

determined he did not pose a continuing threat to society. However, the convicting jury’s

determination that petitioner did not pose a continuing threat to society such as to warrant imposition
of the death penalty does not make the parole board’s determination that petitioner is not ready for

release on parole an arbitrary decision.

       Furthermore, petitioner is not entitled to the issuance of a certificate of appealability. An

appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues

a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting

a certificate of appealability, like that for granting a certificate of probable cause to appeal under

prior law, requires the movant to make a substantial showing of the denial of a federal constitutional

right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362 F.3d 323, 328

(5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that substantial
showing, the movant need not establish that he should prevail on the merits. Rather, he must

demonstrate that the issues are subject to debate among jurists of reason, that a court could resolve

the issues in a different manner, or that the questions presented are worthy of encouragement to

proceed further. See Slack, 529 U.S. at 483-84. Any doubt regarding whether to grant a certificate

of appealability is resolved in favor of the movant, and the severity of the penalty may be considered

in making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied,

531 U.S. 849 (2000).

       Here, petitioner has not shown that any of the issues raised by his claims are subject to debate

among jurists of reason. The factual and legal questions advanced by petitioner are not novel and

have been consistently resolved adversely to his position. In addition, the questions presented are

not worthy of encouragement to proceed further. Therefore, petitioner has failed to make a sufficient

showing to merit the issuance of a certificate of appealability. Accordingly, a certificate of

appealability shall not be issued.

                                             ORDER

       Accordingly, petitioner’s objections are OVERRULED.               The findings of fact and

conclusions of law of the Magistrate Judge are correct and the report of the Magistrate Judge is



                                                  2
ADOPTED. A final judgment will be entered in this case in accordance with the Magistrate Judge’s

recommendations.

      SIGNED this the 7 day of May, 2019.




                                    ____________________________
                                    Thad Heartfield
                                    United States District Judge




                                               3
